Citation Nr: 0312223	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 
1999, for the grant an increased 70 percent rating for 
service-connected PTSD.  

2.  Entitlement to an effective date earlier than May 1, 
1999, for the grant of a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and a Department of Veterans Affairs (VA) 
vocational rehabilitation specialist


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1973.

This appeal arises from rating decisions of January 1998 and 
April 1998 from the Columbia, South Carolina, Regional Office 
(RO).  

In a July 2000 decision, the Board denied entitlement to 
increased disability ratings for scars of the face, currently 
rated as 10 percent disabling and an initial compensable 
rating for loss of teeth from the lower mandible.  The Board 
also denied service connection for cardiac disease, including 
cardiomegaly; a pulmonary disease, including chronic 
obstructive pulmonary disease; and a skin rash.  Finally, the 
Board remanded the issues of entitlement to an initial rating 
in excess of 30 percent for post traumatic stress disorder 
(PTSD) and an initial rating in excess of 10 percent for the 
residuals of a fracture of the lower mandible, for further 
development.  

In a March 2001 decision, the RO granted an increased, 70 
percent, rating for PTSD from May 1, 1999, and TDIU from May 
1, 1999.  The veteran filed timely appeals for earlier 
effective dates for these disabilities.  In a substantive 
appeal received in September 2001, the veteran stated that he 
was only appealing for earlier effective dates for PTSD and 
TDIU.  Therefore, the veteran has withdrawn his appeals 
regarding entitlement to an initial rating in excess of 10 
percent for the residuals of a fracture of the lower 
mandible, and an increased rating for PTSD after May 1, 1999.  
38 C.F.R. § 20.204(b) (2002).




REMAND

The report of a November 2000 VA PTSD examination indicates 
that the veteran has been in receipt of Social Security 
Administration (SSA) disability benefits since 1997.  
However, the records associated with this decision is not 
contained in the veteran's claims file.  These records may 
contain evidence which is relevant to the veteran's claims 
for earlier effective dates.

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

2.  The RO should contact the veteran to 
obtain the information necessary to 
acquire the clinical records pertaining 
to any of his service-connected 
disabilities prior to May 1999 which are 
not currently of record. 

3.  The RO should readjudicate the 
veteran's claims, which now are for 
earlier effective dates for the grant of 
an increased 70 rating for PTSD and for 
TDIU.  If any action taken is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and a 
citation and discussion of the applicable 
laws and regulations.  He and his 
representative should also be given the 
opportunity to respond to the SSOC before 
the claim is returned to the Board, if 
appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



